Citation Nr: 1538855	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 26, 2012.  

2.  Entitlement to an effective date earlier than October 17, 2008 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service with the U.S. Army from December 1981 to December 1984.  Subsequently, while serving with the U.S. Army Reserve, the Veteran had active military service from April 2005 to June 2006 during which time he served in Kuwait from May 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in relevant part, granted service connection for PTSD evaluated as 50 percent disabling effective October 17, 2008.  The rating decision also denied claims for service connection for osteoarthritis, left knee chondromalacia, right knee chondromalacia and pruritis (among other claims that are not relevant to the appeal presently before the Board).  In June 2009, the Veteran submitted Notices of Disagreement as to the initial disability rating and the effective date assigned for the now service-connected PTSD, as well as the denial of service connection for osteoarthritis (knees), left knee chondromalacia, right knee chondromalacia and pruritis, uncontrollable itching.  

Thereafter, in a March 2011 rating decision, notice of which was issued in April 2011, service connection was granted for degenerative joint disease with chondromalacia of bilateral knees, each evaluated as 10 percent disabling, effective October 13, 2009.  The rating decision advised the Veteran that this decision represented a favorable resolution of the benefits sought and thus resolves his appeal for these issues.  Consequently, the Board finds that the claims of entitlement to service connection for bilateral knee chondromalacia and osteoarthritis are not presently before the Board as the benefits sought have been granted.

Also in March 2011, the RO issued a Statement of the Case as to the issues of entitlement to an initial increased disability rating for service-connected PTSD and for service connection for pruritis.  In May 2011, the Veteran submitted a timely VA Form 9; however, he indicated that he desired to appeal only the issue of an increased for PTSD.  Consequently, the Board finds that the Veteran did not perfect an appeal as to the issue of service connection for pruritis and, therefore, that issue is not on appeal to the Board.  The Board's determination is further supported by the fact that the RO denied reopening the previously denied claim for service connection for pruritis in a rating decision just issued on September 3, 2015.  

Consequently, the Board finds that the only issue presently perfected for appeal at the present time is entitlement to an initial increased disability rating for service-connected PTSD.  However, the Board notes that, subsequent to the Veteran perfecting his appeal in May 2011, he filed a new claim for an increased disability rating for his PTSD and that, in a September 2013 rating decision, the RO granted an increase to 70 percent effective September 26, 2012.  Hence, the Board has recharacterized the issue presently on appeal to reflect this staged rating.

The issue of entitlement to an effective date earlier than October 26, 2012, for the grant of service connection for radiculopathy of the bilateral lower extremities (which was granted in a September 2013 rating decision) has been raised by the record in a statement received from the Veteran on December 5, 2014; however, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Finally, the Board notes that the RO just issued to the Veteran on September 3, 2015, an August 2015 rating decision that granted service connection for spondylolisthesis of the cervical spine, evaluated as 10 percent disabling effective March 13, 2014; denied service connection for medically unexplained illnesses, chronic fatigue syndrome, fibromyalgia, anxiety, muscle pain, joint pain, memory loss, concentration difficulties, headaches less severe than migraines, skin disorder (black spots), tinea, sensitivity to noise and bright light, respiratory disturbances (during sleep), swallowing difficulties, swollen glands, and urinary tract infection; and denied reopening previously denied claims for service connection for depression, vertigo, migraine headaches, pruritis, and erectile dysfunction.  The Veteran has not initiated, much less perfected, an appeal as to this rating decision; however, he has until September 3, 2016, if he wishes to do so.  Thus, the Board does not have jurisdiction over any of those issues.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

REMAND

The Board finds that remand of the Veteran's claim for an increased initial disability rating for his service-connected PTSD is warranted to comply with due process.  Subsequent to perfecting his appeal, the Veteran filed a new claim for an increased disability rating for his PTSD and additional evidence relating to that claim was associated with his claims file.  In a September 2013 rating decision, an increase of 70 percent was awarded effective September 26, 2012, the date of the Veteran's new claim for an increase.  A Supplemental Statement of the Case, however, has not been issued considering this new evidence in conjunction with the Veteran's appealed claim prior to its certification to the Board in June 2015.  The Board received the Veteran's claims file in August 2015.  

Pursuant to 38 C.F.R. § 19.31(b)(1), the AOJ is required to furnish a Supplemental Statement of the Case if the AOJ receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified and the appellate record is transferred to the Board.  In addition, evidence received by the AOJ prior to transfer of the record to the Board but after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  38 C.F.R. § 19.37(a).  If the Statement of the Case and any prior Supplemental Statements of the Case were prepared before the receipt of the additional evidence, a Supplemental Statement of the Case will be furnished as provided in § 19.31, unless the additional evidence received duplicates evidence previously of record that was discussed in the Statement of the Case or a prior Supplemental Statement of the Case or the additional evidence is not relevant to the issue, or issues, on appeal.  Id.  The regulations do not provide a mechanism for the Veteran to waive AOJ consideration of relevant evidence in the first instance that was received at the AOJ after the Statement of the Case was issued, but prior to transfer and certification of the appeal to the Board.  See 38 C.F.R. §§ 19.31(b)(1) and 19.37(a).

In the present case, since new evidence including the report of VA examination has been associated with the claims file after the Veteran perfected his appeal but before the appeal was certified and transferred to the Board, AOJ consideration is required and a Supplemental Statement of the Case should be issued to the Veteran and his representative prior to the Board's consideration.  As such has not been accomplished, remand is warranted.

The Veteran disagreed with the effective date of October 17, 2008 assigned for the grant of service connection for PTSD in his June 2009 Notice of Disagreement requesting an effective date of February 6, 2008, or earlier.  To date, however, a Statement of the Case has not been issued relating to this claim.

Consequently, the Board remands this claim for the AOJ to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for an initial increased disability rating for his service-connected PTSD (in excess of 50 percent prior to September 26, 2012, and in excess of 70 percent thereafter) with consideration of all relevant evidence associated with the claims file subsequent to March 24, 2011, the date the Statement of the Case was issued.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

2.  In addition, provide the Veteran with a Statement of the Case as to the issue of entitlement to an effective date prior to October 17, 2008 for the grant of service connection for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


